DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 03/03/2020 are pending and being examined. Claims 1 and 11 are independent form.

Priority
3.	This application is a CON of 16/024,823 field on 06/30/2018, now PAT 10635891; 16/024,823 is a CON of 15/224,487 filed on 07/29/2016, now PAT 10032067; 15/224,487 has PRO 62/342,945 05/28/2016.

Nonstatutory Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10635891. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective claims between the instant application and U.S. Patent No. 10635891 describe the same invention. Specifically, as the two respective claims, claim 1 of the instant application and claim 1 of U.S. Patent No. 10635891, the scope of each feature of claim 1 of the instant application comprises the scope of the corresponding feature of claim 1 of U.S. Patent No. 10635891. The examiner shall not detail each and every minor difference between the patent and application claims. However, should applicant request such a detailed breakdown, the examiner will be happy to oblige in subsequent Office Action. For the sake of brevity, and given that the filling of a “terminal disclaimer” can overcome this rejection. 

Instant application 16/808,357
Reference U.S. Patent No. 10635891
1. A system to detect objects in an image, the system comprising: an alignment network that receives as an input a feature for a detected object in an image, the alignment network to determine an alignment regression loss associated with alignment parameters based on the feature for the detected object; a classification network that receives as an 

.



Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6-1.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6-2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6-3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an alignment network”, “a classification network”, and “a loss generator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-6, and 11-16 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Wolf et al (US 2019/0042892, hereinafter “Wolf”). 

Regarding claim 1, Wolf discloses a system to detect objects in an image (the CNN system for detecting faces in an input image; see fig.4), the system comprising: an alignment network that receives as an input a feature for a detected object in an image (the system may receive the features of each object from an input image 208; see 2601, 2602,…, 2643 of fig.5B; wherein the features are detected by the corresponding object detectors of a CNN, such as 2041, 2042, and 2043 in 2021 of fig.4; see fig.4, para.29, and para.49 lines 1-14), the alignment network to determine an alignment regression loss associated with alignment parameters based on the feature for the detected object (the system may align each object in each of the initial training samples based on the location of each of the features of the each object by optimizing an alignment lost function; see para.53 lines 1-8); a classification network that receives as an input the feature for the detected object (the system may receive the features of each object from an input image 208; see 2601, 2602,…, 2643 of fig.5B; wherein the features are detected by the corresponding object detectors of a CNN, such as 2041, 2042, and 2043 in 2021 of fig.4; see fig.4, para.29, and para.49 lines 1-14), the classification network to determine a classification regression loss for a classification score for the feature of the detected object (the system (the classifiers, such as 2051, 2052, and 2053 of fig.4) may modify the CNN parameters to minimize the error based on the classification vectors determined by the features of each object of the input image for each training sample; see para.41 lines 1-20; see also para.46 lines 13-17); and a loss generator to generate a multi-task loss function based on the alignment regression loss and the classification regression loss (wherein both the optimizing alignment cost function and the minimizing classification error are carried out in each of training samples; see para.53 lines 1-10, see para.41 lines 1-20).

Regarding claim 2, 12, Wolf discloses, further comprising a detection box network that receives as an input the feature for the detected object, the detection box network to determine a bounding- box regression loss for a bounding box for the feature for the detected object, and wherein a loss generator generates the multi-task loss function further based on the bounding-box regression loss (wherein “the classification vector provide by a CNN according to the disclosed technique includes image window correction factors. To train a CNN to provide image window correction factors, during training, the difference between the location and orientation of the image window corresponding to each classification vector (i.e., as defined by the indices of this vector in the features map) and the actual location and orientation of the sample is determined. This difference is minimized using, for example, the stochastic gradient descent”; see para.45; and see para.34, lines 12-28. It should be noticed that the “image window” corresponding to each classification vector for determined by the features of each object of the input image for each training sample is “a bounding box for the feature for the detected object”).

Regarding claim 3, 13, Wolf discloses, wherein the alignment parameters comprise one or more of a keypoint (see, e.g., 2601, 2602,…, 2643 of fig.5B), a tilt angle and an affine transformation parameter for the feature of the detected object, and wherein the bounding box comprises a region of interest in the image (see, e.g., 252 of fig.5B), and wherein the keypoint may represent an eye, a nose, a left mouth corner or a right mouth corner (see, e.g., 2601, 2602,…, 2643 of fig.5B).

Regarding claim 4, 14, Wolf discloses, further comprising: a backpropagator to backpropagate the alignment regression loss, the classification regression loss and the bounding-box regression loss of the multi-task loss function; and a grouping network to form, based on the alignment regression loss, the classification regression loss and the bounding-box regression loss, at least one of a box grouping, an alignment parameter grouping, and a non-maximum suppression of the alignment parameters and the bounding box (wherein all the optimizing alignment cost function, the minimizing classification error, and the minimizing window (bounding box) difference are carried out in each of training samples, to find the best weights and parameters of the CNN; see para.53 lines 1-10, see para.41 lines 1-20, see para.45).

Regarding claim 5, 15, Wolf discloses, wherein the loss generator further adjusts the alignment regression loss based on the non-maximum suppression of the alignment parameters and the bounding box (wherein the optimizing alignment cost function is based the average location of each object key-point detected for the object and the normalized bounding box coordinates; see “average locations” shown fig.5H and para.51; see “normalized” bounding box coordinates fig.5Gand para.50).

Regarding claim 6, 16, Wolf discloses, wherein the loss generator further adjusts the bounding- box regression loss based on the box grouping (wherein the optimizing alignment cost function is based the average location of each object key-point detected for the object and the normalized bounding box coordinates; see “average locations” shown fig.5H and para.51; see “normalized” bounding box coordinates fig.5Gand para.50).

Regarding claim 11, the subject matter of the claim essentially corresponds to that of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Allowable Subject Matter
10.	The subject matter of claims 7-10 and 17-20, in combination with the base claim and intervening claims, were not found in the prior art. Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information Regarding claim the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/13/2021